 1                                                          The Honorable Richard A. Jones
 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
     D.T., by and through his parents and guardians,
 9   K.T. and W.T., individually, on behalf of
     similarly situated individuals, and on behalf of   NO. 2:17-cv-00004-RAJ
10   the NECA/IBEW Family Medical Care Plan,
11                       Plaintiff,
12          v.                                          ORDER ON PARTIES’
     NECA/IBEW FAMILY MEDICAL CARE                      DISCOVERY MOTIONS
13
     PLAN, THE BOARD OF TRUSTEES OF
14   THE NECA/IBEW FAMILY MEDICAL
     CARE PLAN, SALVATORE J. CHILIA,
15   ROBERT P. KLEIN, DARRELL L.
16
     MCCUBBINS, GEARY HIGGINS,
     LAWRENCE J. MOTER, JR., KEVIN
17   TIGHE, JERRY SIMS, AND ANY OTHER
     INDIVIDUAL MEMBER OF THE BOARD
18
     OF TRUSTEES OF NECA/IBEW FAMILY
19   MEDICAL CARE PLAN,
                         Defendants.
20

21         This matter comes before the Court on Non-Party Blue Cross Blue Shield

22   Healthcare Plan of Georgia, Inc.’s Motion to Quash Plaintiff’s Subpoena for a Rule

23   30(b)(6) Deposition (Dkt. # 62), Defendants’ Motion for a Protective Order Regarding

24   Plaintiff’s Subpoena Duces Tecum to Blue Cross Blue Shield of Georgia (Dkt. # 74),

25   and Defendants’ Motion for a Protective Order Regarding Plaintiff’s Subpoena for a

26   Rule 30(b)(6) Deposition (Dkt. # 73).


     ORDER – 1
 1
            For the reasons that follow, BCBSGa’s Motion to Quash is GRANTED in part
 2
     and DENIED in part. Dkt. # 62. Defendants’ Motions for a Protective Order are
 3
     GRANTED in part and DENIED in part. Dkt. ## 73, 74.
 4
                                        I.     BACKGROUND
 5
            The Court previously set forth the factual background of this case and will not
 6
     repeat it here. On July 31, 2019, Plaintiffs served a subpoena for 30(b)(6) testimony and
 7
     a subpoena duces tecum to Blue Cross Blue Shield of Georgia (“BCBSGa”) requesting
 8
     information regarding BCBSGa’s administration of the NECA/IBEW Family Medical
 9
     Care Plan (“FMCP”) claims system and the Developmental Delay Exclusion. See Dkt. #
10
     67, Exs. A-B, Dkt. # 74, Ex. 5. On August 14, 2019, BCBSGa responded with
11   objections to the subpoena duces tecum and refused to produce any documents. Dkt. #
12   67-1, Ex. J. BCBSGa also refused to produce a witness.
13          The parties represent that they have met and conferred on multiple occasions and
14   were unable to reach an agreement. Dkt. # 67 at ¶ 7; Dkt. # 62 at 5. On August 22,
15   BCBSGa moved to quash the 30(b)(6) subpoena. Dkt. # 62. Defendants subsequently
16   moved for protective orders related to both BCBSGa subpoenas. Dkt. ## 73 and 74.
17                                       II.   DISCUSSION
18          The Court has broad discretion to control discovery. Hallett v. Morgan, 296 F.3d
19   732, 751 (9th Cir. 2002); see also Avila v. Willits Envtl. Remediation Trust, 633 F.3d
20   828, 833 (9th Cir. 2011); In re Sealed Case, 856 F.2d 268, 271 (D.C. Cir. 1988). That
21   discretion is guided by several principles. Most importantly, the scope of discovery is
22   broad. A party must respond to any discovery request that is not privileged and that is
23   “relevant to any party’s claim or defense and proportional to the needs of the case,
24   considering the importance of the issues at stake in the action, the amount in
25   controversy, the parties’ relative access to relevant information, the parties’ resources,
26   the importance of the discovery in resolving the issues, and whether the burden or


     ORDER – 2
 1
     expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P.
 2
     26(b)(1).
 3
                 A. BCBSGa’s Motion to Quash
 4
            Under Rule 45, any party may serve a subpoena commanding a nonparty “to
 5
     attend and testify” or to “produce designated documents.” Fed. R. Civ. P.
 6
     45(a)(1)(A)(iii). Any such subpoena is subject to the relevance requirements set forth in
 7
     Rule 26(b). See Moon v. SCP Pool Corp., 232 F.R.D. 633, 636–37 (C.D. Cal. 2005). If
 8
     requested, a court may quash or modify the subpoena for a variety of reasons, including
 9
     that the subpoena “subjects a person to undue burden.” Fed. R. Civ. P. 45(c)(3)(A). A
10
     party objecting to a subpoena served on a non-party must move to quash. See Moon, at
11   636. The party who moves to quash a subpoena has the burden of persuasion. Id. at
12   637.
13                     i. Topic 1
14          BCBSGa argues that Topic 1 is overly burdensome and seeks information that is
15   irrelevant or otherwise available in the Administrative Services Agreements between
16   FMCP and Anthem/BCBSGa. The Court disagrees. Topic 1 requests, among other
17   things, information regarding how the diagnosis codes for the Developmental Delay
18   Exclusion were selected including changes over time and communications between
19   Anthem and FMCP regarding the Developmental Delay Exclusion. The Court does not
20   find these requests irrelevant, duplicative, or overly burdensome. In discovery disputes
21   where relevance is in doubt, the Court should be permissive in allowing discovery.
22   Gonzales v. Google, Inc., 234 F.R.D. 674, 681 (N.D. Cal. 2006). Relevant information
23   need not be admissible at the trial if the discovery appears reasonably calculated to lead
24   to the discovery of admissible evidence. Fed. R. Civ. P. 26(b)(1).
25          Central to Plaintiff’s case is FMCP’s Developmental Delay Exclusion. Here,
26   Plaintiff has provided evidence that Anthem/BCBSGa played a substantive role in


     ORDER – 3
 1
     administering the Developmental Delay Exclusion under Anthem’s claims system. See
 2
     Dkt. # 67-1, Exs. Q, D, R. The fact that Plaintiff has already been provided with copies
 3
     of the agreements between BCBSGa and FMCP is not dispositive. Plaintiff still has the
 4
     right to ask BCBSGa about the agreements, communications BCBSGa may have had
 5
     with FMCP regarding the agreements and the Developmental Delay Exclusion, and
 6
     BCBSGa’s involvement in the administration of the Developmental Delay Exclusion.
 7
     Accordingly, BCBSGa’s Motion to Quash Topic 1 is DENIED.
 8
                       ii. Topics 2 and 3
 9
            BCBSGa next argues that Topics 2 and 3 of the subpoena are overly broad and
10
     unduly burdensome because they seek information related to the costs of providing
11   developmental delay coverage across BCBSGA’s entire “book of business.” Dkt. # 62
12   at 8-10. BCBSGa also argues that Topics 2 and 3 seek information that is not relevant to
13   Plaintiff’s claims. Id.
14          Plaintiff contends that he previously attempted to resolve the dispute related to the
15   scope of Topics 2 and 3 but was unsuccessful. Dkt. # 66 at 9. For example, after he
16   learned that Frontier Communications (Plaintiff’s father’s employer) was going to add
17   coverage for ABA therapy to all of its plans (except FMCP), Plaintiff claims that he
18   informed BCBSGa that any estimate provided to Frontier calculating the costs of adding
19   ABA therapy to Frontier’s self-funded plans administered by Anthem, would suffice.
20   Dkt. # 66 at 9 (citing Dkt. 67, Ex. E). According to Plaintiff, BCBSGa rejected this
21   proposal. Id. BCBSGa responds that Plaintiff “never offered to narrow the scope of
22   Topics 2 and 3 to cover only the ‘Frontier Communications Plan’” and that Plaintiff
23   instead suggested that BCBSGa provide the Frontier estimate and Plaintiff might then be
24   “willing” to narrow the scope of the subpoena. Dkt. # 69 at 5, fn. 4.
25          As an initial matter, the Court is increasingly disappointed in the lack of
26   cooperation between the parties. It appears clear to the Court that this dispute could


     ORDER – 4
 1
     have been resolved, at least in part, without this Court’s intervention. As previously
 2
     expressed to the parties, the Court has an extremely congested motions docket and
 3
     limited time and resources to dedicate to discovery antics. Needless to say, the Court
 4
     finds the parties’ litigation strategy both inefficient and unproductive.
 5
            With respect to the scope of the subpoena, the Court agrees that Topics 2 and 3,
 6
     as currently stated, are overly broad. Under the broad discovery relevance standard, the
 7
     Court acknowledges that information related to the estimated cost of adding coverage for
 8
     ABA or NDT therapies to FMCP may be relevant to Plaintiff’s claims, including
 9
     Plaintiff’s damages claim. However, the Court fails to see how the cost of providing
10
     these therapies to BCBSGa’s entire book of business (approximately 1.4 million
11   members across hundreds of health plans) is likely to yield evidence admissible in this
12   action. Plaintiff, for his part, appears to acknowledge this since he now claims that he
13   agreed to accept estimates limited to those plans. Dkt. # 66 at 9. Accordingly, to the
14   extent that Topics 2 and 3 seek information regarding the current or estimated cost of
15   providing therapies for diagnoses under the Developmental Delay Exclusion to
16   Anthem/BCBSGa plans, other than FMCP or other Frontier Communications plans, the
17   Motion to Quash is GRANTED. 1
18               B. Defendants’ Motions for a Protective Order
19          In addition to BCBSGa’s Motion to Quash, Defendants seek a protective order to
20   quash or prevent the production of documents under Plaintiff’s subpoena duces tecum
21   and to preclude testimony under Plaintiff’s subpoena for 30(b)(6) testimony from
22   BCBSGa. See Dkt. ## 73 and 74. Under Rule 26(c), courts may, for good cause, limit
23

24
     1 BCBSGa also raises concerns regarding the confidential nature of the pricing
25   information requested by Plaintiff. While the Court acknowledges that Plaintiff’s
     request for pricing information related to BCBSGa’s entire book of business is not
26
     justified, the Court finds that BCBSGa’s interests are otherwise sufficiently protected
     under limitations outlined by the Court above and the Protective Order in this case.
     ORDER – 5
 1
     discovery to protect a party from “annoyance, embarrassment, oppression, or undue
 2
     burden” and forbid inquiry into certain matters. Fed. R. Civ. P. 26(c)(1)(D). The burden
 3
     of persuasion is on the party seeking the protective order to show good cause by
 4
     “demonstrating harm or prejudice that will result from the discovery.” Rivera v. NIBCO,
 5
     Inc., 364 F.3d 1057, 1064 (9th Cir. 2004). “If a court finds a particularized harm will
 6
     result from disclosure of information to the public, then it balances the public and private
 7
     interests to decide whether a protective order is necessary.” Phillips ex rel. Estates of
 8
     Byrd v. Gen. Motors. Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002). Ultimately, the
 9
     decision to issue a protective order lies within the court’s discretion. Childress v. Darby
10
     Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir. 2004).
11                    iii. Attorney-Client Privilege and the Work Product Doctrine
12          Defendants object to both subpoenas on the basis of the attorney-client privilege
13   and the work product doctrine. The attorney-client privilege protects confidential
14   communications between attorneys and clients, which are made for the purpose of giving
15   legal advice. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981). The work product
16   doctrine protects from discovery “documents and tangible things prepared by a party or
17   his representative in anticipation of litigation.” Admiral Ins. Co. v. U.S. Dist. Ct., 881
18   F.2d 1486, 1494 (9th Cir. 1989).
19                            1. Subpoena Duces Tecum
20          Defendants argue that information, documents, and communications between
21   BCBSGa, FCMP, and FMCP’s legal counsel are protected under the attorney-client
22   privilege and the work product doctrine. As such, Defendants request a protective order
23   preventing the production of such documents in response to Plaintiff’s subpoena duces
24   tecum issued to BCBSGa. The Court finds this request premature. The Court
25   acknowledges that the subpoena may sweep within its scope communications
26   Defendants and BCBSGa had with counsel for purposes of obtaining legal advice or in


     ORDER – 6
 1
     anticipation of litigation. However, Defendants (and BCBSGa) may not circumvent
 2
     their discovery responsibilities wholesale by claiming a general attorney-client privilege.
 3
     Instead, Defendants or BCBSGa must assert specific, applicable privileges in a privilege
 4
     log. Fed. R. Civ. P. 45(e)(2).
 5
                              2. Subpoena for 30(b)(6) testimony
 6
            The attorney-client privilege and work product doctrine also does not support the
 7
     issuance of a protective order related to Plaintiff’s subpoena for 30(b)(6) testimony.
 8
     Plaintiff correctly notes that to the extent Plaintiff’s questions impinge on the attorney-
 9
     client privilege or work product doctrine, Defendants have the ability to object to those
10
     questions and/or instruct the witness not to answer. Dkt. # 84 at 11. Defendants have
11   not explained why this is insufficient to protect their interests and, as a result, the Court
12   will not issue a broad order preventing Plaintiff from asking questions at a deposition.
13
                      iv. Relevance
14
            Finally, Defendants claim that the requested documents and testimony lack any
15
     relevance to the instant lawsuit. Dkt. # 74 at 7-8. 2 Although relevance in the discovery
16
     context is not a high hurdle, the requested discovery must appear “reasonably calculated
17   to lead to the discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1).
18                            1. Subpoena Duces Tecum
19          Defendants argue that Topics 2 and 3 of the subpoena duces tecum, which seek
20   information related to financial, actuarial, pricing or other cost estimates of adding
21   coverage for developmental delays across Anthem’s entire book of business, are
22   irrelevant to this action. Dkt. # 74 at 7-8. Specifically, Defendants note that Anthem’s
23

24
     2 Defendants also assert undue burden as a basis for imposing a protective order,
25   however, Defendants lack standing to allege the subpoenas impose an undue burden on
     BCBSGa. Eric v. Van Cleave, No. C16-1278RSM, 2017 WL 553276, at *6 (W.D.
26
     Wash. Feb. 10, 2017). Accordingly, the Court will limit its analysis to Defendants’
     relevance arguments.
     ORDER – 7
 1
     book of business includes multiple other “fully-insured” and “BCBSGa-administered
 2
     plans” that are not similarly situated to FMCP’s self-funded, self-administered plan. Id.
 3
     at 8. The Court agrees.
 4
            Here, the Court fails to see how discovery related to Anthem’s entire “book of
 5
     business” could possibly be “reasonably calculated” to lead to evidence relevant to this
 6
     action. While information related to the estimated cost of adding coverage for ABA or
 7
     NDT therapies to FMCP may be relevant, Topics 2 and 3, as currently stated, are overly
 8
     broad. Accordingly, to the extent that Topics 2 and 3 seek information regarding the
 9
     current or estimated cost of providing therapies for diagnoses under the Developmental
10
     Delay Exclusion to Anthem or BCBSGa plans, other than FMCP or other Frontier
11
     Communications plans, Defendants’ Motion for a Protective Order is GRANTED. 3
12
                               2. Subpoena for 30(b)(6) testimony
13
            The Court has already addressed the scope and relevance of Plaintiff’s subpoena
14
     for 30(b)(6) testimony in the context of BCBSGa’s Motion to Quash and will not revisit
15
     its analysis here. See supra pp. 4-5. To the extent that Topics 2 and 3 seek information
16
     regarding the current or estimated cost of providing therapies for diagnoses under the
17   Developmental Delay Exclusion to Anthem or BCBSGa plans, other than FMCP or
18   other Frontier Communications plans, Defendants’ Motion for a Protective Order is
19   GRANTED.
20

21

22

23   3 Separately, the Court notes that in Opposition to Defendants’ Motions for a Protective
24
     Order, Plaintiff represents that Defendants provided him with “information purporting to
     be from BCBSGa containing the disputed cost data as it relates to [FMCP].” Dkt. # 84
25   at 7 (citing Dkt. # 67-1, Ex. K). Plaintiff contends that this is insufficient, because the
     estimate was not provided in a format that is admissible at trial. This may be true,
26
     however, Plaintiff did not file a motion to compel the production of this information. As
     such, the Court will not order its production.
     ORDER – 8
 1
                 C. Attorney’s Fees
 2
            BCBSGa also requests attorney’s fees under Fed. R. Civ. P. 45(d), arguing that
 3
     Plaintiff failed to take “reasonable steps” to avoid imposing an undue burden on
 4
     BCBSGa. Dkt. # 62 at 12. Sanctions under Rule 45(d)(1) are discretionary. Legal
 5
     Voice v. Stormans, Inc., 738 F.3d 1178, 1185 (9th Cir. 2013). Courts have issued
 6
     sanctions under Rule 45(d)(1) when parties issued subpoenas in bad faith, for an
 7
     improper purpose, or in a manner inconsistent with existing law. Id. However, losing a
 8
     motion to quash or failing to narrowly tailor a subpoena should not expose a party to
 9
     sanctions. Id. Here, BCBSGa’s Motion to Quash was granted in part, however, the
10
     Court has not found that Plaintiff acted in bad faith, for an improper purpose, or in a
11   manner inconsistent with existing law. Legal Voice, 738 F.3d at 1185. Moreover, the
12   Court will not penalize Plaintiff alone, when it is clear that the lack of cooperation
13   amongst all the parties led to this discovery dispute. BCBSGa’s request for attorney’s
14   fees is DENIED.
15
                                       III.   CONCLUSION
16
            For the foregoing reasons, BCBSGa’s Motion to Quash is GRANTED in part and
17   DENIED in part. Defendants’ Motion for a Protective Order Regarding Plaintiff’s
18   Subpoena Duces Tecum is GRANTED in part and DENIED in part. Defendants’
19   Motion for a Protective Order Regarding Plaintiff’s Subpoena for a Rule 30(b)(6)
20   Deposition of a Non-Party is GRANTED in part and DENIED in part.
21          Dated this 21st day of November, 2019.
22

23

24
                                                       A
                                                       The Honorable Richard A. Jones
25                                                     United States District Judge

26




     ORDER – 9
